Graupner:
This matter comes on for hearing on the motion of the Commissioner'to dismiss the appeal. It appears from the record that the Commissioner determined a deficiency and on November 21, 1924, mailed to the taxpayer the usual deficiency letter. The taxpayer filed his petition on the 17th day of January, 1925. Prior to the filing of such petition and subsequent to the date of the mailing of the deficiency letter the Commissioner assessed the taxes in controversy under the authority vested in him by section 274 (d) of the Revenue Act of 1924. No claim in abatement was filed.
The motion of the Commissioner to dismiss this appeal is denied under the authority of the decisions in the Appeal of California Associated Raisin Co., 1 B. T. A. 314, and Appeal of Oakdale Coal Co., 1 B. T. A. 773. The Commissioner is hereby allowed 20 days from the date hereof in which to answer.
GeeeN dissents.